NO. 07-05-0371-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 AUGUST 30, 2006
                         ______________________________

                    LAQUANNA LASHAE MEANDER, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 49,934-D; HONORABLE DON EMERSON, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant LaQuanna LaShae Meander appeals the revocation of her community

supervision and accompanying sentence of five years confinement in the Institutional

Division of the Texas Department of Criminal Justice. We will affirm the trial court’s

judgment and grant counsel’s motion to withdraw.


      Appellant was indicted for the offense of possession of a controlled substance. On

December 16, 2004, appellant entered a plea of guilty to the offense. In accordance with

the negotiated plea bargain, the trial court sentenced appellant to five years imprisonment
suspended for five years of community supervision, a $1,000 fine, and $140.00 in

restitution.


       On July 7, 2005, the State filed its Motion to Revoke Order for Community

Supervision. Among other violations, the motion alleged appellant intentionally and

knowingly possessed a controlled substance on or about December 17, 2004, the day

following appellant’s placement on community supervision. On September 30, 2005,

appellant entered her plea of true to the allegations in the Motion to Revoke Order for

Community Supervision. At the conclusion of the September 30, 2005 hearing, the trial

court found appellant had violated the conditions of her community supervision and

revoked it. The court ordered her to serve the original sentence imposed on her conviction.


       Appellant’s counsel has filed a brief stating that he has carefully reviewed the record

in this case and concludes there is no reversible error and that the appeal is frivolous. See

Anders v. California, 386 U.S. 738, 744-45 (1967). Counsel has also filed a motion to

withdraw and, by letter, informed appellant of her right to file a pro se brief. Johnson v.

State, 885 S.W.2d 641, 646 (Tex.App.–Waco 1994, pet. ref’d). By letter dated April 19,

2006, this court also notified appellant of her opportunity to submit a response to the

Anders brief and motion to withdraw filed by her counsel, granting her until May 19, 2006

to do so. This court’s letter also reminded appellant to contact her counsel if she needed

to review any part of the appellate record to prepare a response. Appellant has not filed

a brief or other response.




                                              2
         We have independently examined the entire record to determine whether there are

any non-frivolous grounds which might support the appeal.1 See Penson v. Ohio, 488 U.S.
75 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found

no such grounds. After reviewing the record before us and counsel’s brief, we agree with

counsel that the appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.

2005).


         Accordingly, counsel’s motion to withdraw is granted and the trial court’s judgment

is affirmed.




                                                  James T. Campbell
                                                      Justice



Do not publish.




         1
        Counsel’s brief addressed appellant’s December 2004 guilty plea proceeding. Our
review is limited, though, to any issues related to revocation of appellant’s community
supervision. Manuel v. State, 994 S.W.2d 658, 661-62 (Tex.Crim.App. 1999).

                                              3